Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 1 of 24




        EXHIBIT B
Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 2 of 24




   EXHIBIT B-1
9/25/2019                               Office of1-3
                 Case 4:19-cv-03724 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 09/27/19         in Burgess
                                                                                       TXSD Page 3 of 24

  HCDistrictclerk.com                RAMIREZ, LINDA vs. STATE FARM LLOYDS                                                  9/25/2019
                                     Cause: 201959472    CDI: 7  Court: 127

  DOCUMENTS
  Number            Document                                                                           Post Date               Pgs
                                                                                                       Jdgm
  87285560          Defendant Original Answer                                                                 09/24/2019       6
  87059560          Citation (STATE FARM LLOYDS)                                                              09/10/2019       2
  86906533          Civil Process Pick-Up Form                                                                08/29/2019       1
  86808593          PLAINTIFF'S ORIGINAL PETITION                                                             08/23/2019       9

   ·> 86808594      CIVIL PROCESS REQUEST                                                                     08/23/2019       1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=eSI8/ZWc5z06XokM8zx/7Wf6gZvHktaz1L2+TVislVtQJj2eAVMNJxRTpk0p…   1/1
Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 4 of 24




   EXHIBIT B-2
      Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 5 of 24
                                                                                                      8/23/201 9 1 0:07 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 36248569
                          2019-59472 / Cou rt: 127                                                           By: C Ougrah
                                                                                              Filed: 8/23/201 9 1 0:07 PM

                                  CAUSE NO.

 LINDA RAMIREZ,                                §                 IN THE DISTRICT COURT OF
  Plai»tiff                                    §
                                               §                    HARRIS COUNTY, TEXAS
 V.                                            §
                                               §                           JUDICIAL DISTRICT
 STATE FARM LLOYDS                             §
   Defendafrt                                  §                       JURY TRIAL DEMAND

                            PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW PLAINTIFF Linda Ramirez ("Plaintiff') and files this Original Petition

against State Farm Lloyds ("Defendant") and, in support thereof, would respectfully sliow the

Court the following:

                                                I.
                       DISCOVERY CONTROL PLAN AND MONETARY RELIEF


        1.    Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 1903.

        2.     Plaintiff seeks monetary relief over $200,000 but not more thati $1,000,000.00,

including damages of any kind, penalties, costs, expenses, pre judgment interest, and attorney's

fees. Tex. R. Civ. P. 47(c)(4).

                                                II.
                                    CONDITIONS PRECEDENT


        3.     Pursuant to Tex. R. Civ. P. 54, Plaititiff asserts that all conditions precedeiit to

recovery have been performed or have occurred.

                                               III.
                              PARTIES, JURISDICTION AND VENUE
     Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 6 of 24




                                            A.     PARTIES.

       4.      Plaintiff Linda Ramirez is a Texas resident(s), who resides at 1319 Elton St., Harris

County, Houston, TX 77034.

       5.      Defendant State Farm Lloyds is an insurance company doing business in the State

of Texas, which may be served through Corporation Service Company at 211 East 7th Street Suite

620 Austin, TX 78701 -3218. As it relates to the event giving rise to this Petition, Plaintiff invokes

the right to institute this suit against any entity that was conducting business using tlie assumed or

common name of State Farm Lloyds.. Pursuant to Tex. R. Civ. P. 28, Plaintiff moves the Court to

order Defendant to substitute its true name if different from the name stated herein.

                                       B.        dURISDICTION.


       6.      The Court has subject matter jurisdiction over this cause of action because it

involves an amount in controversy in excess of the minimum jurisdictional limits of the Court.

        7.     The Court has both general and specific personal jurisdiction over Defendant. The

Court has general jurisdiction over Defendant, as Defendant has sufficient minimum contacts with

and within this State and has purposefully availed itself of the privilege of conducting activities

within this State, thus invoking the benefits, protections, and obligations of this State's laws.

Defendant's contacts with this State, which are continuous and systematic, include doing business

in Texas, selling and delivering insurance products in Texas, entering into contracts for insurance

in Texas with Texas residents, insuring property located in Texas, underwriting insurance policies

in Texas, accepting policy premiums in Texas and adjusting insurance claims in Texas. This

activity was not the unilateral activity of another party or a third person.

        8.     Defendant's contacts with Texas, relied upon by Plaintiff, were purposeful and

were not random, fortuitous, or attenuated, and are thus subject to the jurisdiction of this State in
     Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 7 of 24




suits based on its activities. The Court has jurisdiction over Defendant because: (1) Defendant

purposefully availed itself of the benefits of conducting activities in Texas, and (2) the cause of

action arises from or relates to those contacts or activities.

        9.      The Court has specific jurisdiction over this matter as it involved the execution,

performance, and breach of a Texas insurance contract witli Plaintiff, who is a Texas resident, with

regards to an insured risk and/or property located in Texas. As a matter of law, Defendant

conducted business in this State because, without limitation, Defendant conducted the business of

insurance in Texas and committed one or more torts and/or violated the Texas DTPA and/or

Insurance Code, in whole or in part in this State, against Plaintiff in Harris County, Texas.

Defendant has sufficient and/or minimum contacts with this State, and thus Plaintiff affirmatively

assert the Court's exercise of jurisdiction overDefendant comports with "traditional notions of fair

play and substantial justice."

                                            C.      VENUE.

        10.     Venue is proper in Harris County because all or a substantial part of the events or

omissions giving rise to the claim occurred in Harris County. Tex. Civ. Prac. & Rem. Code §

15.002(a)(1). The property subject to this dispute and which is owned by Plaintiff is located in

Harris County. The insurance policy insuring the property was executed in Harris County. The

damage to the property resulted from an event or occurrence in Harris County. The resulting

insurance claim that was made by Plaintiff, the property inspection performed by Defendaiit, and

the denial and/or underpayment of the insurance claim by Defendant occurred in Harris County.

                                                  IV.
                                      FACTUAL BACKGROUND

       11.      Linda Ramirez is a named insured under a property insuraiice policy issued by State

Farm Lloyds. The policy number is X**8234.
     Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 8 of 24




         12.   On August 28, 2017, Hurricane Harvey hit the Texas coast, which included Harris

County. This resulted in roof and interior damage to Plaintiff s home. Specifically, the storm lifted

shingles on the roof, allowing water to enter the home. Consequently, the ceiling began to peel and

crack in various rooms of the home. Furthermore, water stains are visible throughout the home.

Lastly, there was mold growing in the bathroom due to a substantial hole in the ceiling. Tliereafter,

Plaintiff filed a claim on her insurance policy.

         13.   Plaintiff asserts that Defendant improperly denied and/or underpaid the claim.

         14.   Plaintiff asserts that Defendant coiiducted a substandard investigation and

inspection of the property, prepared a report, which did not include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

         15.   Defendant performed an outcome-oriented investigation of Plaintiffs claim.

Defendant's (improper) claims handling included Defendant's biased claims adjustment, and an

unfair and inecluitable evaluation of Plaintiffs losses on the property. In addition, Defendant's

claims handling included both an unreasonable investigation and underpayment of Plaintiffs

claim.

                                                   V.
                           CAUSES OF ACTION AND ATTORNEY's FEES

         16.   Plaintiff incorporates the foregoing for all purposes.

         A.    BREACH OF CONTRACT

         17.   Plaintiff and Defendant entered into an insurance contract. Defendant breaclied this

contract by, without limitation, inadequately and/or improperly investigating Plaintiff's insurance

claim, wrongfully denying and/or underpaying the claim. Defendant damaged Plaintiff through

its actions and/or inactions described herein.

         B.    PROMPT PAYMENT OF CLAIMS STATUTE
     Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 9 of 24




       18.     Defendant's failure to pay for Plaintiff's losses and/ or to follow the statutory tirne

guidelines for accepting or denying coverage constitutes a violation of Section 542.001 e1 serr. of

the Texas Insurance Code, including without limitation §§ 542.055-.058.

       19.     In addition to Plaintiffs claim for damages, Defendaiit's violation of the Tex.

Insurance Code entitles Plaintiff to penalties, interest and attorney's fees as set fortli in Section

542.060 of the Texas Insurance Code.

       C.      BAD FAITH

       20.     Defendant is an insurance company and insured Plaintiff's property. Defendant is

required to comply with Chapter 541 of the Texas Insurance Code.

       21.     Defendant violated Section 541.051 of the Texas Insurance Code by, witliout

limitation, making statements misrepresenting the terms and/or benefits of the policy.

       22.     Defendant also violated Section 541.060 by, without limitation:

               a.      Misrepresenting to Plaintiff a material fact or policy provision relating to

                       coverage at issue;

               b.      Failing to attempt in good faith to effectuate a prompt, fair, and equitable

                       settlement of a claim with respect to which the insurer's liability had become

                       reasonably clear;

               C.      Failing to promptly provide to Plaintiff a reasonable explanation of the basis

                       in the policy, in relation to the facts or applicable law, for tlie insurei-'s denial

                       of a claim or offer of a compromised settleinent of a claim;

               d.      Failing within a reasonable time to affirm or deny coverage of a claim to

                       Plaintiff or submit a reservation of rights to Plaintiff; and/or
       Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 10 of 24




               e.      Refusing to pay the claim without conducting a reasonable investigation

                       with respect to the claim;

         23.   Defendant violated Section 541.061 by, without limitation:

               a.      Making an untrue statement of material fact;

               b.      Failing to state a material fact necessary to make other statements made not

                       misleading considering the circumstances under which the statements were

                       made;

               C.      Making a statement in a maniier that would mislead a reasonably prudent

                       person to a false conclusion of a material fact;

               d.      Making a material misstatement of law; and/or

               e.      Failing to disclose a matter required by law to be disclosed.

         24.   Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Irisurance Code Section 541.152(a)-

(b).

         D.    Additional Claims & Damages.

         25.   Plaintiff also seeks to recover damages and/or actual damages "caused by"

Defendant's Insurance Code violations. This includes, without liinitation, damages resulting from

Defendant's delay in payment, resulting from Defendant's unreasonable investigation. This

includes, without limitation, costs for temporary repairs, additioiial property dainage to Plaintiffs

home during the pendency of the claims process and this litigation, costs associated with appraisal

costs or sums related to pre-appraisal damage assessments.
    Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 11 of 24




       26.     Plaintiff also seeks damages to compensate Plaintiff for the tangible and intangible

consequences, suffering, stress and mental anguish of having to live with an unrepaired liome for

months.

       E.      ATTORNEY's FEEs

       27.     Plaintiff engaged the undersigned attorneys to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorney's fees and expenses through trial and any appeal.

       28.     Plaintiff is entitled to reasonabl"e and necessary attoriiey's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because aii attorney that represents

Plaintiff presented the claim to Defendant, and Defendant did not tender tlie just arnount owed

before the expiration of the 30th day after the claim was presented.

       29.     Plaintiff further prays that she be awarded all reasonable attorney's fees incurred in

prosecuting her causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                               VI.
                                  TEx. R. CIv. P.193.7 NOTICE.

       31.     Pursuant to Tex. R. Civ. P. 193.7, the undersigned liereby notifies all parties and

counsel of record that Plaintiff may introduce into evidence at the time of ti-ial or pre-trial, those

documents produced by all parties in response to requests for production and/or requests for

disclosure in this matter.

                                                VII.
                                           .IURY DEMAND

       32.     Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has

tendered the appropriate fee.
    Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 12 of 24




                                              vIll.
                                             PRAYER

       33.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be

cited to appear and answer herein, and that, after due process of law, Plaintiff have judgment

against Defendant for actual damages, together with exemplary damages, statutory damages, treble

damages, statutory interest, pre judgment interest, post judgment interest, attorney's fees, costs of

suit, and for all such other and further relief, both general and special, in law and in equity, to

which Plaintiff may be justly entitled.



                                                  Respectfully submitted,

                                                  THE BUZBEE LAW FiRM
                                                 By: si Anthony G.&r.tzhee
                                                     Anthony G. Buzbee
                                                     State Bar No. 24001820
                                                     tbuzbee a txattorneys.com
                                                     Christopher J. Leavitt
                                                     State Bar No. 24053318
                                                     cleavitt@txattorneys.com
                                                     JP Morgan Chase Tower
                                                     600 Travis, Suite 6850
                                                     Houston, Texas 77002
                                                     Telephone: (713) 223-5393
                                                     Facsimile: (713) 223-5909


                                                      :►I~
Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 13 of 24




                                    LAW OFFICES OF MANUEL SOLIS, PC

                                   By: /s/Stepheii R. Walker-
                                        Steplien R. Walker
                                        State Bar No. 24001820
                                        Texas Bar No. 24034729
                                        Gregory J. Finney
                                        Texas Bar No. 24044430
                                        Juan A. Solis
                                        Texas Bar No. 24103040
                                        6657 Navigation Blvd.
                                        Houston, TX 77011
                                        Phone: (713) 277-7838
                                        Fax: (28 l ) 377-3924
                                        swalker@manuelsolis.com
                                        gfinney@manuelsolis.com
                                        jusoils@maiiuelsolis.com

                                       ATTORNEYS FOR PLAINTIFF
Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 14 of 24




    EXHIBIT B-3
                  Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 15 of 24

    `                                                                                    ®ELIVERED SEP              2019
                                                    CAUSE N0. 201959472                       1

                                                    RECEIPT NO.                               0.00            CIV
                                                                    **********                       TR # 73664222
PLAINTIFF: RAMIREZ, LINDA                                                                  In The   127th
        vs.                                                                                Judicial District Court
DEFENDANT: STATE FARM LLOYDS                                                               of Harris County, Texas
                                                                                           127TH DISTRICT COURT
                                                                                           Houston, TX
                                                               CITATION
THE STATE OF TEXAS
County of Harris




        STATE FARM LLOYDS MAY BE SERVED THROUGH CORPORATI
        SERVICE COMPANY                        ~
                         EET SUITE 620   AUSTIN TX 78701 - 3218
        Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on the 23rd day of Auaust, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 29th day of August, 2019, under my hand and
seal of said Court.
                                                       NAR~/.` 4
Issued at request of:                                                    MARILYN BURGESS, District Clerk
LEAVITT, CHRISTOPHER JERROD                v`                       ~= Harris County, Texas
600 TRAVIS STREET SUITE 7300                                        +` 201 Caroline, Houston, Texas 77002
HOUSTON, TX 77002                                                 ,~~;.°    (P.O. Box 4651, Houston, Texas 77210)
                                           .,,. ~ .............. ~~
Tel: (713) 223-5393                                                  .
                                                 o                 J
Bar No.: 24053318                                     ~        ,•••' Generated By: OUGRAH, CHANCESAS 8D9//11310474

                                       OFFICER/AUTHORIZED PERSON RETURN
Came to hand at             o'clock           M., on the                        day of                        O
Executed at (address)                                                                                                  in

                               County at                  o'clock _.M., on the                    day of                    S
          , by delivering to                                                                defendant, in person, a

true copy of this Citation together with the accompanying                                 copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of

FEE: $

                                                                                    of                     County, Texas


                                                                           By
                  Affiant                                                                   Deputy

On this day,                                            , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                                 day of                            0


                                                                                            Notary Public




N. INT. CITR. P                                        *73664222*
Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 16 of 24




    EXHIBIT B-4
     Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 17 of 24



                                CAUSE NO. 2019-59472

LINDA RAMIREZ,                              §             IN THE DISTRICT COURT OF
   Plaintiff,                               §
                                            §
v.                                          §                 HARRIS COUNTY, TEXAS
                                            §
STATE FARM LLOYDS,                          §
  Defendant.                                §                 127TH JUDICIAL DISTRICT


                         DEFENDANT’S ORIGINAL ANSWER


       Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original

Petition:

                                       I.
                            ABATEMENT FOR APPRAISAL

       1.     The parties to this lawsuit are currently engaged in the contractual

appraisal process to determine the amount of loss involved with respect to the

insurance claim that gave rise to this lawsuit, subject to the coverage, terms, conditions,

exclusions and loss settlement provisions set forth in the Policy. Appraisal is an agreed

provision in the Policy that allows either party to invoke a process by which the amount

of loss is determined by agreement of two appraisers, one selected by each party, or, if

necessary, by one of the appraisers and an umpire mutually agreed to by the appraisers

or appointed by the court. Plaintiff invoked the contractual appraisal process prior to

filing suit; and the appraisal process is continuing at this time. The appraisal panel will

likely arrive at an appraisal award that will set an amount of loss subject to the Policy.

The award will either narrow or eliminate all or substantially all of the issues of law and

issues of fact raised by Plaintiff’s claims. Consequently, the Court should abate all
   Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 18 of 24



discovery and pretrial activity in this lawsuit until the factual circumstances and issues

are defined through the appraisal process.

                                         II.
                                   GENERAL DENIAL

       2.     Defendant generally denies all material allegations contained in Plaintiff’s

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant requires

Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition, and any

amendment thereto, by a preponderance of the evidence.

                                           III.
                                        DEFENSES

       3.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff

bears the burden to prove the actual cash value of damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss

during the policy period beyond those damages found by State Farm under the Policy.

       4.     Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

       5.     Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $1,994.00 deductible, as well as

an additional offset or credit in the amount of State Farm’s payments to Plaintiff.

       6.     Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiff must first repair or replace the damaged
   Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 19 of 24



property to recover replacement cost benefits and the Policy limits such coverage to

costs “necessarily” spent to repair the damaged property. The Policy specifically

provides:

                 FE-3533.1 HOMEOWNERS POLICY ENDORSEMENT (Texas)

      SECTION I - LOSS SETTLEMENT

      COVERAGE A-DWELLING

      Items 1. and 2. are replaced by the following:

      1. A1 - Replacement Cost Loss Settlement - Similar Construction.

            a. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:

               (1) until actual repair or replacement is completed, we will pay only    the
                   actual cash value at the time of the loss of the damaged part of     the
                   property, up to the applicable limit of liability shown in           the
                   Declarations, not to exceed the cost to repair or replace            the
                   damaged part of the property;

               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to
                   repair or replace the damaged part of the property, or an amount up to
                   the applicable limit of liability shown in the Declarations, whichever is
                   less;

               (3) to receive any additional payments on a replacement cost basis, you
                   must complete the actual repair or replacement of the damaged part
                   of the property within two years after the date of loss, and give prompt
                   notice to us after the work has been completed; and

               (4) we will not pay for increased costs resulting from enforcement of any
                   ordinance or law regulating the construction, repair or demolition of a
                   building or other structure, except as provided under Option OL -
                   Building Ordinance or Law Coverage.

Plaintiff lacks proof of completed repairs or replacement to any covered property

damage connected with her insurance claim, and regardless, the most Plaintiff can

recover under the Policy is the actual cost of Plaintiff’s necessary repairs. As such,
    Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 20 of 24



Plaintiff’s recovery in this case, if any, is limited to the actual cash value of the covered

property damage.

       7.      Wear and Tear, Deterioration. Plaintiff’s claims are barred, in whole or in

part, because the damages and losses alleged in Plaintiff’s Original Petition, none being

admitted, were proximately caused in whole or in part by wear and tear and related

aging issues. The policy at issue provides that wear and tear does not fall under the

coverage of the policy:

                              SECTION I – LOSSES NOT INSURED
       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                          * * * * *
            g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
               mechanical breakdown…

Part of the property damages Plaintiff is claiming to areas of the property occurred over

time through wear, tear, and deterioration. These conditions are not insured under the

policy at issue.

       9.      Failure to Comply with Policy Conditions. Plaintiff’s claims are barred,

in whole or in part, because Plaintiff failed to comply with the following Policy conditions:

                                  SECTION I – CONDITIONS
                                           * * * * *
               2.      Your Duties After Loss. After a loss to which this insurance may
                       apply, you shall see that the following duties are performed:
                       a.      give immediate notice to us or our agent. . .

                       b.      protect the property from further damage or loss, make
                               reasonable and necessary temporary repairs required to
                               protect the property, keep an accurate record of repair
                               expenditures;
    Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 21 of 24



Plaintiff was previously paid by State Farm for damage arising from a previous claim.

Plaintiff, however, failed to make reasonable and necessary repairs of the property with

the funds State Farm paid for that purpose. Consequently, Plaintiff failed to protect the

property from further damage or loss, failed to make reasonable and necessary repairs,

failed to mitigate damage and failed to keep an accurate record of repair expenses, if

any. Accordingly, Plaintiff has failed to comply with the conditions precedent to recovery

under the Policy.

       8.       Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.

       9.       Cap on Punitive Damages. TEX. CIV. PRAC.          AND   REM. CODE §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.

                                          PRAYER

       Defendant prays that Plaintiff take nothing by her claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.
   Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 22 of 24



                                               Respectfully submitted,

                                               NISTICO, CROUCH & KESSLER, P.C.


                                               By:    /s/ M. Micah Kessler
                                                      M. Micah Kessler
                                                      State Bar No. 00796878
                                                      Jazmine J. Ford
                                                      State Bar No. 24109881
                                               1900 West Loop South, Suite 800
                                               Houston, Texas 77027
                                               Telephone: (713) 781-2889
                                               Telecopier: (713) 781-7222
                                               Email: mkessler@nck-law.com
                                               Email: jford@nck-law.com
                                               COUNSEL FOR DEFENDANT




                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on September 24, 2019, in the manner(s) prescribed below:

      Anthony G. Buzbee
      Christopher J. Leavitt
      The Buzbee Law Firm
      600 Travis, Suite 6850
      Houston, Texas 77002
      VIA EFILE

      Stephen R. Walker
      Gregory J. Finney
      Juan Solis
      Law Offices of Manuel Solis, PC
      6657 Navigation Boulevard,
      Houston, Texas 77011
      VIA EFILE



                                                         /s/ M. Micah Kessler
                                                           M. Micah Kessler
Envelope Details                                                           Page 1 of 2
       Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 23 of 24


 Print this page

 Case # 201959472 - RAMIREZ, LINDA v STATE FARM
 LLOYDS
 Case Information
 Location                      Harris County - 127th Civil District Court
 Date Filed                    9/24/2019 6:33 PM
 Case Number                   201959472
 Case Description              RAMIREZ, LINDA v STATE FARM LLOYDS
 Assigned to Judge
 Attorney                      M Kessler
 Firm Name                     Nistico Crouch & Kessler PC
 Filed By                      Tyffeni Nguyen
 Filer Type                    Attorney
 Fees
 Convenience Fee               $0.00
 Total Court Case Fees         $0.00
 Total Court Party Fees        $0.00
 Total Court Filing Fees       $0.00
 Total Court Service Fees      $0.00
 Total Filing & Service Fees   $0.00
 Total Provider Service Fees   $0.00
 Total Provider Tax Fees       $0.00
 Total Taxes (for non-court
                               $0.00
 fees)
 Grand Total                   $0.00
 Payment
 Account Name                  AMEX 6004
 Transaction Amount            $0.00
 Transaction Response
 Transaction ID                55352342
 Order #

 Answer/ Response / Waiver
 Filing Type                                     EFileAndServe
 Filing Code                                     Answer/ Response / Waiver
 Filing Description                              Defendant's Original Answer
 Reference Number                                Ramirez, Linda
 Comments




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=5702a2e4-d046-4663-ab85-... 9/24/2019
Envelope Details                                                           Page 2 of 2
       Case 4:19-cv-03724 Document 1-3 Filed on 09/27/19 in TXSD Page 24 of 24


 Status                                          Submitting
 Fees
 Court Fee                                       $0.00
 Service Fee                                     $0.00
 Documents
 Lead Document                 Ramirez, Linda - Defendant Original Answer.pdf         [Original]


 eService Details
                                                                                 Date/Time
 Name/Email                 Firm              Service Method   Status   Served
                                                                                 Opened
 Jessica Salto              Buzbee Law                         Not
                                              EServe                    No       Not Opened
 jsalto@txattorneys.com     Firm                               Sent
 Christopher Leavitt        Buzbee Law                         Not
                                              EServe                    No       Not Opened
 cleavitt@txattorneys.com Firm                                 Sent
 Ryan Steinhart             The Buzbee Law                     Not
                                              EServe                    No       Not Opened
 rSteinhart@txattorneys.com Firm                               Sent
 Rian Taff                                                     Not
                                              EServe                    No       Not Opened
 rtaff@txattorneys.com                                         Sent
 Harvey Clerk               The Buzbee Law                     Not
                                              EServe                    No       Not Opened
 LawClerk@txattorneys.com Firm                                 Sent
 Anthony Buzbee                                                Not
                                              EServe                    No       Not Opened
 tbuzbee@txattorneys.com                                       Sent
 Gregory J. Finney                                             Not
                                              EServe                    No       Not Opened
 gfinney@manuelsolis.com                                       Sent
 Jazmine Ford                                                  Not
                            NCK, PC           EServe                    No       Not Opened
 jford@nck-law.com                                             Sent
 Juan Solis                                                    Not
                                              EServe                    No       Not Opened
 jusolis@manuelsolis.com                                       Sent
 Stephen R. Walker                                             Not
                                              EServe                    No       Not Opened
 swalker@manuelsolis.com                                       Sent
 Tyffeni Nguyen             Nistico, Crouch                    Not
                                              EServe                    No       Not Opened
 tnguyen@nck-law.com        & Kessler                          Sent
 M. Micah Kessler                                              Not
                            NCK, PC           EServe                    No       Not Opened
 mkessler@nck-law.com                                          Sent




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=5702a2e4-d046-4663-ab85-... 9/24/2019
